             Case 2:20-cv-01578-MJP Document 7 Filed 10/30/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON

                                             REGARDING:

                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION
                             CIVIL ACTION NO.: 2:18-CV-02003-DCN


Chris Templeton,

                                Plaintiff,
                      vs.                         DECLARATION OF REV. TThtOTHY J.
                                                            WATTERS
The Bishop of Charleston, a Corporation
Sole,

                                Defendant.

       I, Rev. Timothy J. Watters declare as follows:

        I.      I am over the age of 18 and have personal knowledge of the matters herein.

       2.       I am a retired priest of the Diocese of Charleston, South Carolina.

       3.       I served as Advocate and later O/ficialis of the Diocesan Tribunal, which is the

ecclesiastical court for the Diocese.

       4.       I have no information regarding the accusations against Fr. DuMouchel, nor do I

have any information regarding Cln·is Templeton and his claims.

       5.       I have no information regarding Wayland Yoder Brown's criminal activities, nor

do I have any information regarding Chris Templeton and his claims. I met Wayland Brown briefly

in 1977 when I was visiting St. Joseph's Parish in Charleston. Wayland Brown was visiting Rev.

Thomas Evatt and Rev. Christopher Lathem, both of whom resided at St. Joseph's. I recall him

only because he used sexual innuendo as a form of humor, which was unusual for a priest.
             Case 2:20-cv-01578-MJP Document 7 Filed 10/30/20 Page 2 of 3


        6.      I   am   not aware of any canonical or ecclesiastical proceeding regarding Fr.

DuMouchel or Wayland Brown during the years I was appointed to the Diocesan Tribunal.

        7.      I possess no documents requested by the Plaintiff in the subpoena.

        8.      I have no idea who Janet Wan·en is, and have no inf01mation regarding her.

        9.      I have had no communication with Dawes Cooke.

        10.     I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and c01Tect.




October 29, 2020




                                                2
               Case 2:20-cv-01578-MJP Document 7 Filed 10/30/20 Page 3 of 3




 1                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on the 30th day of October, 2020, I electronically filed the foregoing
     with the Clerk of the Court using the CM/ECF system when will send notification of such filing
 3   to the following:

 4                                   J.D. Smith, WSBA #28246
                                  LAW OFFICE OF J.D. SMITH, PLLC
 5                                    8015 SE 28th St., Suite 212
                                      Mercer Island, WA 98040
 6                                      Phone: 206-588-8529
                                         Fax: 206-588-8531
 7                                  Email: JD@JDSmithLaw.com
                                        Attorney for Plaintiff
 8
            I hereby certify that on the 30th day of October, 2020, I sent via electronic mail the
 9   foregoing document to the following non CM/ECF participants:

10                                             Mark A. Tate
                                       TATE LAW GROUP, LLC
11                                       25 Bull Street, 2nd Floor
                                           Savannah, GA 31401
12                                           Phone: 234-3030
                                    Email: marktate@tatelawgroup.com
13                                         Attorney for Plaintiff

14                                         Charles Henshaw, Jr.
                                           FURR & HENSHAW
15                                          1900 N. Oak Street
                                         Myrtle Beach, SC 29578
16                                         Phone: 843-626-7621
                                   Email: Charles.henshaw@fholaw.com
17                                         Attorney for Plaintiff

18                                                 CHRISTIE LAW GROUP, PLLC

19                                                 By        /s/ Robert L. Christie
                                                        ROBERT L. CHRISTIE, WSBA #10895
20                                                      2100 Westlake Avenue N., Suite 206
                                                        Seattle, WA 98109
21                                                      Phone: 206-957-9669
                                                        Email: bob@christielawgroup.com

       DECLARATION OF REV. TIMOTHY J.
       WATTERS                                                    CHRISTIE LAW GROUP, PLLC
       (Case No. 2:20-cv-01578-MJP)                              2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
